Citation Nr: 1029120	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-06 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisana

THE ISSUE

Entitlement to service connection for retinitis pigmentosa (RP).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The Veteran had active military service from November 1984 to 
February 1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating action issued by the 
Department of Veterans Affairs (VA) New Orleans, Louisana 
Regional Office (RO).  By that rating action, the RO denied the 
Veteran's application to reopen a previously denied claim of 
entitlement to service connection for RP.  The Veteran appealed 
the RO's December 2004 rating action to the Board.

The issue of whether the RO committed clear and unmistakable 
error in denying service connection for RP of the eyes in a June 
1988 rating action has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and it is 
REFERRED to the AOJ for appropriate action.  

In an August 2009 decision, the Board reopened the previously 
denied claim for service connection RP, and remanded the 
underlying claim on the merits to the RO for additional 
development.  The requested development has been completed and 
the case has returned to the Board for appellate review. 


FINDING OF FACT

The medical evidence shows that the Veteran's RP was incurred or 
aggravated during military service. 

CONCLUSION OF LAW

The criteria for the establishment of service connection for RP 
are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his preexisting RP of the eyes was 
incurred in or aggravated beyond its natural progression during 
military service.  Because the competent and probative medical 
evidence, as it has been presented to the Board indicates that 
the Veteran's vision disorder was so incurred or aggravated, 
service connection will be granted.  

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.  

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

A disease considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexists military service.  
However, service connection for congenital, developmental, or 
familial diseases can be granted if manifestations of the disease 
in service constitute aggravation of the condition.  38 C.F.R. §§ 
3.303, 3.304, 3.310 (2009); VAOPGCPREC 82-90 (July 18, 1990); 56 
Fed. Reg. 45711 (1990).  A disability which is proximately due to 
or the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2009).  

The Board notes that the regulation addressing service connection 
for disabilities on a secondary basis, 38 C.F.R. § 3.310, was 
amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 
7, 2006), effective October 10, 2006.  The change was made to 
conform VA regulations to decisions from the United States Court 
of Appeals for Veterans Claims (Court), specifically Allen v. 
Brown, 7 Vet. App. 439 (1995).  The prior regulation addressed 
whether a service connected disability was the cause of a 
secondary disability.  The Allen decision provides for 
consideration of whether a service-connected disability 
aggravates a non-service- connected disability.  The change in 
regulations includes the holding from Allen in a new section, 38 
C.F.R. § 3.310(b).

However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice- connected disease or injury.  See 38 
C.F.R. § 3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).


Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only 
such conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2009).

Pertinent in this matter is the decision of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which 
summarized the effect of 38 U.S.C.A. § 1111 relative to claims 
for service-connected disability.

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry.  The burden then falls on 
the government to rebut the presumption of soundness by clear and 
unmistakable evidence that the Veteran's disability was both pre-
existing and not aggravated by service.  The government may show 
a lack of aggravation by establishing that there was no increase 
in disability during service or that any "increase in disability 
[was] due to the natural progress of the "pre-existing condition.  
38 U.S.C. § 1153.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 38 
U.S.C.A. § 1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322 (2009).

Conversely, Wagner held that if a pre-existing disorder is noted 
upon entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may bring a 
claim for service-connected aggravation of that disorder.  In 
that case,  38 U.S.C.A. § 1153 applies and the burden falls on 
the Veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to 
the government to show a lack of aggravation by establishing 
"that the increase in disability is due to the natural progress 
of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 
(2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. 
Cir. 2004).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995). Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition itself, 
as contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Because RP of the eyes was not specifically noted on examination 
for entrance into service and that a progressive eye disease, 
while suspected, was later ruled out after the Veteran provided 
documentation from a former treating physician that the 
pigmentation was a birth defect and that the condition of his 
eyes was unaffected, the presumption of soundness is applicable.  
The Board finds that service connection for RP of the eyes on a 
direct basis is warranted. 

An August 1984 service entrance examination report reflects that 
the Veteran's eyes were evaluated as "abnormal."  The examining 
physician indicated that the Veteran had 2+ pigmentation in the 
area of the macula.  His best corrected visual acuity "manifest 
refraction" was reported as 20/30 in both eyes.  A progressive 
eye disease was suspected.  The Veteran failed a D-10 color 
vision test.  He was given a J2 profile.  In the Summary of 
Defects and Diagnoses section of the report, the examining 
physician noted that the Veteran had defective visual acuity.  
(See August 1984 service entrance examination report).  

On an August 1984 Report of Medical History, the Veteran 
indicated that he had had "eye trouble."  The examining 
physician indicated that the Veteran was near-sighted and that he 
wore reading glasses.  The physician noted that the Veteran had 
been previously rejected for military service because of an eye 
disease but that he had provided documentation from a former 
treating physician that the pigmentation was a birth defect and 
that the condition of the eyes had not been affected.  

A March 1985 eye consultation report shows the Veteran had a 
history of best visual acuity of 20/40-20/50 in the past. 

An ophthalmology consultation report, dated in early May 1987, 
reported a best-corrected visual acuity of 20/50 in both eyes.  A 
visual field report showed that the Veteran had an abnormal 
constriction of the peripheral field and poor fixation. 

A September 1987 Medical Evaluation Board (MEB) report shows that 
the Veteran had 20/40 corrected vision at the time of a May 1987 
eye consultation.  At the time of the Medical Board examination, 
the Veteran denied having any blurred vision, diplopia, 
discharge, pain or injection of the eyes.  It was noted that 
during service, the Veteran had received the military 
occupational specialty of Electronic Warfare Morse Code 
Interceptor in November 1985.  An ocular examination showed 20/50 
correction vision in both eyes.  

The remainder of the MEB examination was normal except that the 
Veteran's visual fields showed a question of a defect superior 
temporally in both eyes to gross finger counting.  There was also 
a small superficial corneal defect in the right eye.  On color 
vision testing, the Veteran missed three (3) and 12 out of 14 in 
the right and left eyes, respectively.  Periphery examination 
showed bony speculation in both eyes, especially inferiorly.  
Overall, it was determined that the Veteran had a best corrected 
visual acuity of 20/50 in both eyes that was not expected to 
improve.  The Veteran was recommended for discharge, in part, due 
to his RP, which was determined to have preexisted military 
service and not to have been aggravated therein.  His visual 
prognosis was considered guarded with a view towards routine 
ophthalmologic examinations.  

Reports prepared by the Veteran's treating ophthalmologist, G. B. 
G., M. D., dating from April 1999 to July 2007, are of record.  
The Veteran had been a patient of G. B. G., M. D. since April 
1999, at which time a dilated fundus examination showed RP.  Dr. 
G. G B. characterized the Veteran's RP as a congenital, 
hereditary, and progressive eye condition that had slightly 
worsened since 1999.  Dr. G. G. B. indicated that there were no 
prospects of improvements and that the Veteran's visual acuity 
was near legally blind.  (See reports and letters, prepared by G. 
G. B., M. D., dated from April 1999 to July 2007).

An April 2009 VA examiner determined, after a claims file review 
and visual examination of the Veteran's eyes, that his RP 
pathology had existed on entrance into military service in 1984.  
He further found that based on a service records review, the 
Veteran's vision and field vision had worsened during military 
service from August 1984 to May 1987, most likely due to RP.  The 
April 2009 VA examiner then found that it could not be concluded 
with clear and unmistakable certainty that the Veteran's RP did 
not undergo a worsening in service to a permanent degree beyond 
that which would be due to the natural progression of the 
condition, without resorting to mere speculation.  (See April 
2009 VA examination report). 

In August 2009, the Board remanded the claim because the above-
cited VA examiner was unable to rule out the possibility of in-
service worsening beyond the natural disease process, without 
resorting to speculation.  The Board requested that that the 
Veteran be afforded another eye examination to ascertain whether 
his claimed RP was related to his service, based upon in-service 
aggravation of a pre-existing condition.  This VA examination was 
performed in September 2009.  An addendum was provided in March 
2010. 

The September 2009 VA examiner concluded, after an entire claims 
file review, to specifically include the Veteran's STRs and 
subjective complaints, that with clear and unmistakable certainty 
the Veteran's RP had preexisted his entrance into military 
service in 1984.  The September 2009 VA examiner also determined 
that it was at least as likely as not that the Veteran's RP 
underwent a worsening during service that was caused by, or a 
result of, exposure that occurred during his duties as a "'code 
interceptor.'"  The VA examiner supported his conclusion by 
pointing to the Veteran's STRS, which showed that his best 
corrected vision had decreased from 20/30 to 20/50 from August 
1984 to May 1987.  In addition, a visual field test (one was not 
performed at service entrance), performed in early May 1987, 
showed abnormal constriction of the peripheral field, as well as 
poor fixation.  

In March 2010, the September 2009 VA examiner provided an 
addendum to his previous report.  After a review of the claims 
file and previous examination report, the September 2009 VA 
examiner stated that the Veteran's RP had not been aggravated 
beyond its normal progression of the disease.  The examiner 
indicated that a private ophthalmologist's 1999 medical study of 
RP, which found that over a four (4) year period, 60% to 64% of 
patients with RP demonstrated a decline in cone and/or rod ERG 
amplitus, visual acuity, dark-adapted threshold, and rod visual 
field area.  The VA examiner opined that the Veteran's documented 
decline in visual acuity [during service] from 20/30 in August 
1984 to 20/50 in May 1987 was consistent with the natural 
progression RP.  

However, the examiner also stated that the in-service worsening 
of the Veteran's vision was "consistent with the natural 
progression of [RP]" and that "the increased manifestation [of 
RP] proximately due to his military service cannot be separated 
from the increased manifestation of the Veteran's RP which are a 
result of the natural progression of the disease."  

Interpreted in its plain meaning, the examiner  is reporting that 
the Veteran has both non-aggravated (natural progression 
worsening) and aggravated "proximately due to military service" 
but he cannot ascertain either degree.  

Because RP of the eyes was not specifically noted on examination 
for entrance into military service and that a progressive eye 
disease, while suspected, was later ruled out after the Veteran 
provided documentation from a former treating physician that the 
pigmentation was a birth defect and that the condition of his 
eyes was unaffected, the presumption of soundness is applicable.  
38 U.S.C.A. § 1111.

Because the Veteran is entitled to a presumption of soundness, 
the Board must determine whether, under 38 U.S.C.A. § 1111, the 
presumption of soundness is rebutted by clear and unmistakable 
evidence.  The burden of proof is on VA to rebut the presumption 
by producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated during 
service.  Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003).

The Board finds that the evidence of record clearly and 
unmistakably shows that the Veteran's RP of the eyes pre-existed 
service.  First, the Veteran reported, as he is competent to do, 
that he had RP of the eyes prior to entering military service.  
Second, the Veteran's treating ophthalmologist described the 
Veteran's RP of the eyes as "congenital."  Finally, VA 
examiners in April and September 2009 uniformly determined, as an 
initial matter, that the Veteran's RP existed prior to the 
Veteran's entrance into military service in 1984.  There is no 
evidence against a finding that the Veteran's RP of the eyes pre-
existed military service, and he does not contend otherwise. 

The remaining question is whether the evidence clearly and 
unmistakably demonstrates that RP of the eyes was not aggravated 
by such service, and if not, whether entitlement to service 
connection on a direct basis is in order.  

Neither VA physician concluded that the Veteran's RP of the eyes 
was not aggravated during military service.  Indeed as noted, the 
September 2009 and March 2010 examiner indicates that there was a 
permanent worsening of the vision disorder that was due to both 
service-related factors and natural progression.   

Since there is a current diagnosis of RP of the eyes, evidence of 
this disability during military service, and competent medical 
evidence of a linkage between service and the current disorder, 
service connection for RP will be granted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  As the Veteran's claim for 
service connection for RP of the eyes is being granted, any 
deficiencies with regard to VCAA are harmless and nonprejudicial.

The RO will assign an appropriate disability rating.  


ORDER

Service connection for retinitis pigmentosa is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


